Opinion by
William W. Porter, J.,
Conceding, for tbe purposes of discussion only, that the mother was entitled to notice of the intended application for *332the appointment of a guardian for her children, the purpose of such notice could only be to afford her an opportunity to appear and exhibit to the court any facts or reasons within her knowledge adverse to the appointment. On the motion to vacate, opportunity was given to the mother to be heard on the merits. Every advantage which she could have had if notified of the original application was preserved to her by the court below on the motion to vacate. Hence, it is apparent that even if the original appointment were improvidently made, the rehearing saved all the rights the mother may have had. Upon the facts then appearing, the court, in a wise exercise of its discretion, reaffirmed the appointment theretofore made.
The decree is affirmed.